DUNN, J.
Appellants were tried and convicted on a charge of violating C. S., sec. 8333, which reads as follows:
“See. 8333. Grazing Sheep on Cattle Range. Any person owning or having charge of sheep, who herds, grazes, or pastures the same, or permits or suffers the same to be herded, grazed or pastured, on any cattle range previously occupied by cattle, or upon any range usually occupied by any cattle grower, either as a spring, summer or winter range for his *367cattle, is guilty of a misdemeanor; but the priority of possessory right between cattle and sheep owners to any range, is determined by the priority in the usual and customary use of such range, either as a cattle or sheep range.”
The principal errors assigned are: First, that the evidence is insufficient to support the verdict and judgment, and particularly that the evidence does not show that the land on which the offense was committed was public land; and, second, that the court erred in permitting testimony to be given over the objection of appellants to the effect that one of the defendants, Peter Bidegain, had formerly been arrested on a charge of having sheep on the range in controversy in this action.
So far as the first error above stated is concerned, the law does not require that the cattle range shall be on public land. It is sufficient to say that the evidence submitted to the jury is conflicting but that the record contains substantial evidence to support the verdict, and under the rule that has been many times announced by this court, the judgment will not be reversed.- (State v. Askew, 32 Ida. 456.)
The second error above mentioned is based upon the action of the court in permitting the following question and answer:
“Q. Did you know of Mr. Bidegain’s being arrested for .having these sheep on that range ?
“A. Yes, sir.”
The arrest referred to in this question and answer was made some time before the charge on which the appellants were then being tried. The other appellants in this case appear to have been Bidegain’s herders. The former arrest of Bidegain had no place in the trial of the present charge and it would seem that evidence regarding that matter could hardly fail to prejudice the appellants in the minds of the jury, and for this reason, we think the judgment should be reversed and a new trial granted. It is so ordered.
Bice, C. J., and Lee, J., concur.
McCarthy, J., was disqualified and took no part in the decision.